DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on December 15, 2020.
Claims 1-3 are pending and have been examined. 
The specifications and drawings amendments have been acknowledged.
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Drawings
       The drawings filed on December 15, 2020 and May 12, 2021 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the drawings, specifically in Fig. 4 is not legible or readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities:
The specifications paragraphs need to be consecutively numbered in accordance to MPEP 608.01 and/or 37 CFR 1.52 and 37 CFR 1.121(b)(1).
In ¶2 in page 2; the improperly disclosed acronym “AML” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶3 in page 2; the improperly disclosed acronym “KYC” was not properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶3 in page 8, items #1 – 4; the improperly disclosed acronym “AES” was not properly defined before being abbreviated, according to MPEP § 2111.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claim 2 in the first and second lines recite the limitations of "blockchain software…wherein said automated processes" and "…from the responses of a series of questions/fillable user entries" in which there is insufficient antecedent basis for these limitations in their respective claims. This is because the plurality of the term “processes” was not disclosed, but rather a singular “automated process” was firstly disclosed in claim 1. As for the “responses of a series of questions/fillable user entries” in claim 2, these were not previously claimed either. 

Moreover, it is confusing in terms of what the applicant is trying to disclose, as it is indefinite when disclosing a “blockchain software” and a “automated process” in the same line of claim 1. In other words, is not clear if the applicant is disclosing a product type of claim having a “blockchain software” product/system or if it is a type of process when disclosing an “automated process”. Also claim 2 recited a “series of questions/fillable user entries”, but in claim 3 a “series of questions” are strictly considered only which is not consistent in terms of uniformly define and convey what the applicant is trying to disclose. Finally, the examiner would like to point out that there’s no specific boundaries in this “automated process” or what boundaries are imposed in the recited “automated process” as there is no actual steps on how it occurs. Therefore, the scope of what is claimed is considered to be indefinite due to these reasons mentioned above. For purposes of examination, the examiner is interpreting the claims having a singular “automated process” of “a blockchain software”. As for the responses, being specifically of “a series of questions/fillable user entries” will not hold patent weight and will be interpreted under the broadest reasonable interpretation. Please refer to MPEP 2173.05(e) for further guidance.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 3  are rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter (e.g. “processes, machines, manufactures and compositions of matter”). This is because when considering the broadest reasonable interpretation of the claim as disclosed, the examiner interpreted the “blockchain software" and its two set of data of “series of questions” and the “user’s responses and personal identifiable information” recited in claim 1 as “software per se” (see ¶1, page 4 from applicant specifications). Additionally, the dependent claims 2 and 3 are reciting two set of data of “series of questions/fillable user entries” production and the “user’s personal identifiable information” which is “embedded and preserved” within the “blockchain software”, which is also directed to non-statutory subject matter or do not fall under any of the four patent eligible subject matter categories.  Thus, a product is claimed without any structural recitations (such as a "means plus function" limitation). Please refer to MPEP 2106.03 for further guidance.

Step 2A Prong 1: Secondly, the invention recited in these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions”, as well as “fundamental economic principles or practices” by evaluating a user’s information and their responses through a series of questions that are needed to be asked and are required by federal and state regulations to mitigate risks of non-compliance with law enforcement due to fraud or money laundering. Finally, claim 1 and its dependent claims are reciting non-functional descriptive material such as having an “automated process” for a “blockchain software”. Claim 2 further narrows the process and its production of “responses to a series of questions/fillable user entries developed”. Lastly, claim 3 further derives “specific Personal Identifiable information that is embedded and preserved” from these responses which make claims 1 – 3 not patent eligible as they are not significantly changing or are unrelated to the invention and its specific functional steps. Therefore, there is no additional elements that could integrate into a practical application (Step 2A Prong 2; refer to MPEP 2106.04) as these limitations are generally linking the use of a judicial exception to a particular “technological environment” (e.g. blockchain technology) or field of use (refer  to MPEP 2106.05(h)) while having a “blockchain software” that suggest the use of generic computer components to execute such software (e.g. equivalent of “apply it” to a “technological environment”; (refer  to MPEP 2106.05(f)). Thus, these limitations do not provide to significantly more than the judicial exception or abstract idea (e.g. failing to provide an “inventive concept” under its “technological environment” of blockchain technology) either (Step 2B; refer to MPEP 2106.05). Thus, these claims are nothing more than descriptive language further defining the abstract idea and are considered rejected under 101. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasimhan (U.S. Pub No. 20170300978 A1) 
Regarding claim 1: 
Narasimhan teaches:
A blockchain software comprising an automated process to satisfy Anti-Money Laundering regulations. (“following modified block 112 of the registration sub-method 100A, the system provider device(s) 402 may include a verified user database that includes “verified” users (e.g., user's that have been verified using their user identification information according to KYC or similar regulations) associated with respective verified user static keys that are stored in the public ledger.” ¶0057; Fig 1A (112); Fig 7(408)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the non-functional descriptive material of a blockchain software with an automated process satisfying anti-money laundering regulations has been interpreted as the verification of users following the “KYC or similar regulations” within a “public ledger”. Also, refer to ¶0091 for details regarding “software instructions” implemented in the “computer system 900”.
 
Regarding claim 2: 
Narasimhan, as shown in the rejection above, discloses the limitations of claim 1.
Narasimhan further teaches:
wherein said automated processes are produced from the responses to a series of questions/fillable user entries developed based on guidance by federal and state regulations. (“For example, the user identification information may be received via a secure data transfer using a user identification information web page provided by the system provider device(s) 402 through the network 406 to the user device 410” ¶0033; Fig 1A (102); Fig 6 (600)) Examiner note: Under BRI, the responses of fillable user entries has been interpreted as the “user identification information” received via a “secure data transfer using a user identification information web page”. Also, refer to ¶0053 for general details of the compliance regulations (e.g. Know Your Customer or KYC) regulations required when verifying customer accounts with a “static key in a public ledger”. 

Regarding claim 3: 
Narasimhan, as shown in the rejection above, discloses the limitations of claim 2.
Narasimhan further teaches:
wherein the responses to said series of questions produce specific Personal Identifiable information that is embedded and preserved within the blockchain software tied/associated with a public and private key, (“at block 112 the system provider device(s) 402 may erase, overwrite, or otherwise discard the user identification information and the first static user key that were stored in the at least one database at blocks 102 and 104... Thus, user identification information such as Personally Identifiable Information (PII) does not need to be stored by the system provider device(s) 402, and may only reside with the user (e.g., memorized by the user, stored in the transaction wallet application 504b, etc.)” ¶0040; Fig 1A (112); Fig 5 (504b)) Examiner note: Also, refer to ¶0030 for the functions of embedding and preserving PII within the “public ledger” or blockchain and associated to “private/public keys” for “authentication” purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KURCZODYNA (U.S. Pub No. 20220261925 A1) is pertinent because it “relates to systems and methods for storing pertinent company information on an immutable blockchain, and more particularly to preparing for, and complying with, a SEC financial statement audit by recording corporate governance information on an immutable blockchain, which is time-stamped and cannot be subsequently backdated or manipulated.”
Verzun (U.S. Pub No. 20190386969 A1) is pertinent because it is about “methods for generating and processing blockchains and a method for processing financial transactions using network-generated cryptocurrencies comprising two types of tokens, designated HyperMetal and HyperCoins.”
Caldera (U.S. Pub No. 20160071108 A1) is pertinent because it is directed “to a transaction monitoring and KYC technology specifically addressing the challenges of auditing the exchanging of Bitcoins and other cryptocurrencies into one another and also into (or between) so-called FIAT money or FIAT currency and vice versa for compliance with anti-money laundering and suspicious activity.”
Sherlock (U.S. Pub No. 20160063500 A1) is pertinent because it “is directed to transaction assessment and/or authentication systems and methods and, more particularly, to systems and methods for assessing and/or authenticating transactions to identify fraudulent payments.”
































Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687